 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJoseph De Rario,DMD, P.A.andSandra Falcone.Case 22-CA-1408310 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 14 October 1986 Administrative Law JudgeJames F. Morton issued the ' attached decision. TheRespondent filed exceptions and a supporting briefThe National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member, panel.The Board has considered the decision and therecord in light of the exceptions and brief -and hasdecided to affirm thejudge's rulings,findings,' andconclusions as modified and to adopt the recom-mended Order.The Respondent, Joseph De Rario, DMD, P.A.,operates a dental office located in Oakhurst, NewJersey.De Rario employs between 12 and 15people. Sandra Falcone began working for the, Re-spondent as a hygieneassistant inMay 1985 andperformed the regular duties of a hygienist includ-ing preparing the room, taking and mounting X-rays, and discussing home care with the patients. InAugust 1985 Falcone received an above-averageperformancerating.At or about that time she alsoassumed two additional duties. The first was ad-ministeringtemporalmandibular joint or "TMJ"therapy, a form of facial and neck massage, to pa-tients.The second was acting as a periodontal as-sistant to Dr. Chang, which entailed preparing theroom for the periodontistand assistinghim duringthe procedures.On Thursday, 10 October 1985,2 one of the den-tists,Dr. Trufolo, held a meeting with the employ-ees to express his displeasure at some of the work-related problems which had occurred that day.Sandy Falcone and a coworker, Lisa Manrodt,were sitting together on the same chair. During themeetingManrodt interrupted Dr. Trufolo severaltimes and disagreed with his comments. The Re-spondent's officemanager,VickieDevaney, waspresent at the meeting and, when it ended, she toldManrodt and Falcone that she wanted to see themin her office. Devaney then criticized both Man-iTheRespondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevantevidence convinces us thatthey are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir. 1951).We have carefullyexaminedthe record and findno basis for reversingthe findings.a The judge inadvertently states that this meeting was heldon Friday,11 October 1985.rodt and Falcone for what she considered to betheir childish behavior during the Trufolo meeting.She stated that during the meeting they were gig-gling and punching each other and that she wasvery embarrassed by their behavior. She also repri-manded both - Manrodt and Falcone because thetwo women had allegedly been spending too muchtime togethersocializingduringworking hourswhich was interfering with the performance oftheir jobs.Falcone and Manrodt became very upset at whatthey perceived as unjust criticism and tried to dis-cuss the matter quietly with Devaney. However,Devaney became increasingly distraught, began toyell, and slammed her hands on her desk. Falconetestified that she decided to "just agree with herbecause she's not going to listen to anything thatwe have to say." At that point Falcone and Man-rodt left the room.During the weekend following the 10 Octobermeeting,Falcone and Manrodt discussed theirmeeting with Devaney and composed a summaryof their account of themeeting.Falcone also tele-phoned three coworkers during the weekend andexplained to each of them the unfair treatment sheand Manrodt believed they had received from De-vaney, at the 10 October meeting with her. One ofthe employees Falcone called, Donna White, alsoexpressed her, dissatisfaction at the unfair treatmentshe was receiving from Devaney at work. Duringthese telephone conversations, Falcone discussedwith each of the three employees she called Man-rodt's and her view that the employees should getovertime pay when they worked during their owntime and that they should not have to pay anythingtoward the cost of their uniforms.3 Falcone wastold by these employees that she should go to seeDevaney on Monday. On Monday, 14 October1985,4 the three employees whom Falcone hadtelephoned told Devaney, before Falcone arrivedfor work, that Falcone had telephoned them overthe weekend and discussed various matters includ-ing the 10 October meeting Devaney had held withFalcone and Manrodt, overtime pay, and the costof uniforms. These employees also told Devaneythat they had told Falcone to talk directly to De-vaney on Monday morning.On the morning of 14 October 1985, Falconeasked to speak with Devaney, and they met shortlythereafter in private. Several items were discussedaDe Ratio's employees pay one-half the cost of their required workuniforms and, not infrequently, are expected to work during their owntime, i e., during lunch hours and after the normal workday, without re-ceiving additional compensation4 The judge erroneously refers to the date of this meeting as 15 Octo-ber 1985 in his decision283 NLRB No. 86 JOSEPHDE RARIO;DMD, P.A. 'at thatmeeting.One of the first items discussedwas that Falcone and Manrodt were very upsetabout the 10 October.1985 meetingthey had withDevaney because they felt that Devaney was false-ly accusing them of spending too much worktimetogether. Falcone then told Devaney that she wasbecomingillduringthe timesshe assistedthe peri-odontist because there was "a lot of blood" duringsome of the procedures and asked if she could berelieved of these duties to concentrateonr areas inwhich she believed she performed better : Devaneytold her that she could not hire anotherassistant toperform the work but that Falcone could ask an-other dentalassistantto switch duties with her.Falcone also brought up the subject of her TMJtherapy duties. Falcone stated that while she en-joyed the work, she felt that she was entitled tosome additional type of compensation for perform-ing, the therapy as it was not in her job duties whenshe was hired. At that point, Devaney threatenedto take the TMJ duties away from Falcone, whoobjected. Falcone then brought up the subject ofpayment for overtime, to which Devaney respond-ed by banging her hand on the desk and sayingthat she had no legal obligation to pay overtime asshe had fought that matter out. Falcone stated that"by law De Rario is required to pay us for a hun-dred per cent of our overtime hours" and "a hun-dred percent for our uniforms." According to thecredited testimony, it was at that point that De-vaney stated: "That's it, Sandy. You're out of hand,you have an attitude problem, I can't deal with youanymore . . . you can. have two weeks or stay tillthe end of the day." When Falcone asked Devaneyif that meant she was fired, Devaney respondedthat it did.At that point Falcone walked out of the officeand went, home. She returned to the office aroundnoon and asked Devaney for her job back. De-vaney denied the request and told Falcone that shewould not rehire her "after what took place overtheweekend and because of all the threats shemade this morning."Later that day Falcone then went to see DeRario who called Devaney into his office to hearher account. Devaney told De Rario that she firedFalcone "number one . . . because of [her] atti-tude.Number two, because [she] refused to do pe-riodontalassisting.Number three ..because[she]demanded to be paid for TMJ therapy.Number four . . . because . . . [she] demanded tobe paid for overtime hours. Number five, because[she] demanded to be paid for your uniforms." Fal-cone told De Rario that she never refused to per-form periodontalassistantduties or demanded to bepaid for TMJ work. De Ratio upheld the decision593to fire Falcone. De Rario did not testify at thehearing._For the following reasons, we find that SandraFalcone was discharged as a result of her concert-ed activities protected by Section 7 of the Act. InMeyers 11,5the Board reaffirmed its adoption of-thefollowing definition of "concerted- activities" inMeyers 1:6"In general, to find an employee's activ-ity to be-'concerted,' we shall require that it be en-gaged , in with or on the authority of other employ-ees, and not solely by_'amf on behalf of the employ-ee himself.'' Moreover, once activity is found tobe concerted, an 8(a)(1) violation will be found if,in addition, the employer knew of the concertednature of the activity, the activity was protected bytheAct, and the adverse employment action atissuewasmotivated by the protected, concertedactivity.8 In the present case, Falcone clearly actedon a collective basis "with or on the authority ofother employees." As the judge found in his deci-sion,Falcone received authorization from the em-ployees to discuss various complaints includingovertime pay and uniform allowances. The em-ployeeswhom Falcone called over the weekendtold her to talk to Devaney on Monday. Thereforeher activities were concerted.Furthermore, the Respondent was made awareof the concerted nature of Falcone's actions. On 14October 1986 prior to Devaney's meeting with Fal-cone, the three employees to whom Falcone spokeover the weekend told Devaney that they had beencalled by Falcone over the weekend. They specifi-cally informed her that Falcone had discussed the10October meeting Devaney had with Manrodtand Falcone, the Respondent's failure to pay over-time,and its failure to reimburse employees for thefull cost of their uniforms. These employees toldDevaney that they had advised Falcone to talk toDevaney about these matters on Monday. Devaneyalso admitted at the hearing that Falcone told herat the 14 October meeting that "she [Falcone] wasthe spokesperson for everyone because they wereafraid to talk with me." Falcon's concerted activi-ties are clearly protected under the Act since thesubjects the employees discussed constitute termsand conditions of employment.9We also find that the General Counsel satisfiedthe burden of proving by a preponderance of theevidence that the Respondent's discharge of Fal-5 281 NLRB882, 884 (1986).6 268 NLRB 493 (1984).7 Id. at497 (1984).s Id.eMember Johansen,who didnot participateinMeyers,agrees that Fal-con's activities were concerted,and thatthe Employer knewof that ac-tivity. 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcone was based on Falcone's protected concertedactivities. InNLRB v. Transportation ManagementCorp.,462 U.S. 393 (1983), the Supreme Court af-firmed the test enunciated by theBoardinWrightLine10fordeterminingwhether an employee wasdischarged because of the exercise of Section 7rights.UnderWright LinetheGeneral Counsel,under Section -10(c) of the Act, has the burden ofestablishing a prima facie case that the employee'sprotected conduct was a substantial or motivatingfactor in the employee's discharge or other adverseaction taken by the employer. Once the GeneralCounsel satisfies this burden, the employer canavoid liability under the Act by proving by a pre-ponderance of the evidence an affirmative defensethat it would have taken the same action even ifthe unlawful motives;had not existed.In the instant case, the General Counsel estab-lished that at least three,reasonsDevaney gave forfiringFalcone-Falcone's attitude," her demandfor payment of overtime compensation, and forpayment of uniform allowances for the employ-ees-involved protected concerted activities underthe Act. At that point, the Respondent could onlyavoid being held in violation of the Act by provingby a preponderance of the evidence that evenabsent the improper motives, it would have dis-charged Falcone forlegitimate reasons.While theRespondent proffered additional reasons for firingFalcone-that Falcone refused to assist the peri-odontist and that she demanded to be paid the fullamount for performing TMJ therapy-the judgediscredited , these reasons , and found them to be"pretextual." i 2 Thus, the only' credited reasons theRespondent gave for firing' Falcone were based onher protected concerted activities:13 The Respond-10Wright Line,251 NLRB 1083(1980),enfd.662 F.2d 899(1stCir.1981),cert. denied 455 U.S. 989(1982),approved inNLRB v. Transporta-tionManagementCorp.,462 U.S. 393 (1983).11Devaney's. first reason given for firing Falcone was her attitudeproblem It appears that Devaney was referring to Falcone's attitude invoicing-her' group concerns regarding payment for employees'overtimeand uniform allowances.Thus,,as noted above,afterFalcone told herthat the Respondent was required"by law"to pay "for a hundred percent of our overtime hours" and"a hundred percent for our uniforms,"Devaneyresponded:"You're out of hand, you have an attitude problem,I can't deal with you anymore.you can have two weeks or stay tillthe end of the day."12 The judge creditedFalcon's testimony that she only requested tobe paid some compensation for performance of TMJ therapy, and thatshe did not demand that the Respondent pay her the full amount he re-ceived for the therapy sessions as Devaney testified. Since Falcone wasmaking this demand on her own behalf and had not sought support fromany other employees,her demand for additional compensation was notconcerted activity under the Act. However,it is clear that the Respond-ent has not established that it would have discharged Falcone solely formaking this request.13Aswe note above,Devaneyin citing "attitude" appeared to be re-ferring to Falcon's complaints with respect to overtime and uniform al-lowances. However, evenif "attitude"included matters related to workent therefore failed to prove that even absent un-lawful motivations, it would have discharged Fal-cone.Accordingly, we find that Falcone was un-lawfully terminated for engaging in protected con-certed activities in violation of Section 8(a)(1) ofthe Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Joseph DeRario, DMD, P.A., Oakhurst, New Jersey, its offi-cers,agents, successors,and assigns,shall take theaction set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.performance,we find the Respondent has not met its burden to establishthat these matters would have resulted in Falcone's discharge even in theabsence of her protected concerted activities.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge any of you for engagingin concerted activities for your mutual aid and pro-tection.WE WILL NOT in any like or related mannerinterfere. with, restrain,-or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Sandra Falcone immediate andfull reinstatement to her former job or, if, that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to her former seniority orany other rights and privileges previously enjoyedand WE WILL make her whole for any loss of earn!ings and other benefits resulting from her dis-'charge, less any net interimearnings,plus interest.WE WILL expunge from our files any referenceto her disciplinary discharge and WE WILL notifyher that this has been done and that evidence ofthis unlawful discharge WILL not be used,as a basisfor future personnel actions against her.JOSEPH DE RARIO, DMD, P.A. JOSEPH DE RARIO,DMD, P.A.595Gary A.Carlson,Esq.,for the General Counsel.LaurenceM. McHeffey,Esq. (Hanlon,McHeffey, Herzfield& Rubin),of Edison,New Jersey,for the Respondent.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON,Administrative Law Judge. Thecomplaint alleges that Joseph De Rario,DMD, PA (Re-spondent)discharged Sandra Falcone in violation of Sec-tion 8(a)(1) of the National Labor RelationsAct. TheGeneral Counsel contends that Respondent dischargedFalcone because of her role as employee spokesperson inseeking overtime pay and other employee benefits. Re-spondent asserts that she was discharged because shestated that she would refuse to perform assigned tasks.I heard this case on 18,and 24 April 1986 in Newark,New Jersey.On the entire record,including my observa-tion of the demeanor of the witnesses,and after due con-sideration of the briefs filed by the General-Counsel andRespondent,Imake the followingFINDINGS OF FACT1. JURISDICTIONThe pleadings,as amended,establish and I find thatRespondent is engaged in the practice of dentistry andthat its operations meet the Board's jurisdictional stand-ard for health care institutions.times,apparently to disagree with some of his comments.Respondent'sofficemanager,VickieDevaney,waspresent at the meeting and, when it ended,she told Man-rodt and Falcone that she wanted to see them in heroffice.Devaney told them in no uncertain terms that she wasdispleasedwithManrodt's interruptions and with Fal-con's actions which Devaney perceived as having en-couragedManrodt.Falcone and Manrodt were veryupset over what they perceived as unjust criticism, in-temperate and bordering on calumny.B. Falcon's ActivitiesOver the weekend, 'Falcone and Manrodt composed asummary of their account of the meeting.In Addition,Falcone telephoned several coworkers.She told each ofthe meeting with Devaney and also discussed with eachManrodt's and her view that the employees should getovertime pay when they work during their own time andthat they should not have to pay anything toward thecost of their uniforms.She was told by those employeesthat she should go to see Devaney on Monday.Three of the employees,whom Falcone had tele-phoned,toldDevaney on Monday,15October, beforeFalcone arrived for work,that Falcone had telephonedthem over the wekend and talked to them about the 11October meeting,about overtime pay, and the cost ofwork uniforms.II.THE ALLEGED'UNFAIR LABOR PRACTICESA. BackgroundRespondent has about 12 employees at its dental officeinOakhurst,New Jersey.Sandra Falcone began work-ing there as a hygiene assistant in May 1985.Respondentarranged to have her learn the technique in administeringa form of neck and facial massage(TMJ therapy), and inlateAugust 1985,that function was added to her duties.About the same time,she began to train as a periodontalassistant but she was hardly enamoured of that job be-cause the sight of blood upset her. Also in August, shereceivedan above-average performance review. She wastold, however,that she would not receive a raise untilher next evaluation as she had been hired at a salaryhigher than she previously earned.As noted below,the employees discussed overtimepay and the money they spent on their uniforms." Theycontributed'to the cost of their work uniforms and, notinfrequently,are expected to work during their owntime,(i.e., lunch hour,at the end of the normal work-day) without receiving additional,compensation therefor.Falcone and her coworkers,in August,discussed amongthemselves their view that Respondent should pay thefull cost of uniforms and also overtime pay, but they didnot then broach either of these subjects with Respond-ent.On Friday,11 October 1985,one of the dentists held ameeting of the employees to express his displeasure atthe overall level of work performance.One of the em-ployees,LisaManrodt,who was seated alongside Fal-cone during this meeting,interrogated the dentist severalC. Falcone's dischargeWhen Falcone arrived at work later on 15 ' October,she asked to speak with Devaney.They talked in private.Falcon's account is as follows.Falcone told her that shegets sick' to her stomach when she sees a lot of bloodduring periodontal procedures and asked if she could berelieved of those duties to concentrate on areas to whichshe believed she did better.Devaney responded in effectthat she would get used to the periodontal work but thatitwouldtake time.Falcone stated that she really felt sickdoing that work.Devaney suggested that Falcone talk toone of the other assistants to see if,they would switchwith her and she told Falcone that she would not hireanother assistant.Falcone then brought up the subject ofTMJ therapy.She pointed out to Devaney that she washappy with that work as she treated the patients by her-self.She pointed out to Devaney that Respondentcharged those patients$20 for each of those visits andshe said she was entitled to some additional compensa-tion for TMJ work as that was not in her job dutieswhen she was hired.Devaney's response was to tell herthat she' would be relieved of TMJ'duties.Falconebecame "very, very upset"at Devaney's taking away herTMJ function as she"didn't refuse to do anything." Fal-cone then"brought up the issue"of overtime pay. De-vaney responded by banging herhandon the desk andshe informed Falcone that she has no legal obligation topay overtime as she has fought that matter out.Falconestated that the employees are entitled to be paid for allovertime work and also that Devaney "is supposed topay us a hundred percent for our uniforms."Devaney re-plied,"That's it Sandy.You're out of hand, you have an 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDattitude problem. I can't deal with you anymore . . . youcan have two weeks or stay till the end of the day." Fal-cone asked if Devaney was firing her. Devaney respond-ed that she was. Falcone left and returned later that dayto appeal to Respondent's president, Dr. De Rario. Hecalled Devaney in to hear her account. Devaney told DeRario that she fired Falcone "number one, because of[her] attitude . . . number two, because [she] refused todo periodontal assisting . , .. number three because [she]demanded to be paid for TMJ therapy . . . number four... because she demanded to be paid for overtime .. .number five because [she] demanded to be paid for youruniforms." Falcone told De Rario that she never refusedto perform periodontalassistingor demanded to be paidfor TMJ work. De Rario excused Devaney, who left. DeRario then told Falcone that he has full faith in Devaneyand he left. Devaney returned and accused Falcone ofhaving undermined her by calling employees over theweekend. Falcone said she called them to try to worksomething out. Devaney kept "yelling and yelling" soFalcone left.Devaney was, called by General Counsel to testify pur-suant to Rule 611(c) of the Federal Rules of Evidence."She acknowledged that she had no intention of discharg-ing Falcone at the end of the meeting she had with Man-rbdt and Falcone on 10 October and that on 14 Octoberseveral employees had told her that Falcone had dis-cussed with them her dissatisfaction with -Respondent'spolicy as to overtime hours and reimbursement for workuniforms. Devaney testified that she then spoke with Fal-cone and that Falcone told her that she, Falcone, wasthe spokesperson for the "front desk people" (i.e., the re-ceptionists and other clerical employees) as they wereafraid; to confront Devaney themselves." Devaney's ini-tialresponsesto the General Counsel's questions indicat-ed that Falcone brought up the overtime and uniform re-imbursement matters after she had been discharged. Herlater response indicates that Falcone's references to thosematters- preceded her discharge. The chronology set outin her pretrial affidavit was quite detailed and revealsthat Falcone's references to employee complaints aboutovertime pay and uniform reimbursement took placebeforeDevaney discharged her. Devaney testified furtherthat she discharged Falconein that interim because Fal-cone stated, she could not perform periodontal duties, andwould not work for Respondent unless Respondent paidher $20 an hour for her TMJ work, paid her overtimepay, and reimburse her 100 percent for the cost of, heruniforms. As to the meeting later that day with Dr. DeRario and Falcone, Devaney testified that De Rariocalled her into the meeting and asked her if she ever hadmadeanypersonal comments about Falcone, not relatedto, her work, When she denied doing so, De Rario toldFalcone that Devaney's decision would stand and he left,according to Devaney.Dr. De Rario- did, not testify.In- rebuttal,General Counsel recalled Falcone who tes-tifiedwithout contradiction that Respondent bills $20 anhour for the TMJ work she performs. She denied evertellingDevaney she refused to do periodontal work orthat she demanded $20-an-hour payment for TMJ work.D. AnalysisI credit Falcone's testimony. Devaney's account wouldhave me find that Falcone set forth a multipoint ultima-tum on 14 October which gave Devaney no choice butto discharge Falcone." I find it highly improbable that aperson of Falcone's demeanor would even think of pre-sentingDevaney with any ultimatum."Devaney's ac-count seems so unlikely that it is understandable why Dr.De Rario did not appear as a witness to offer corrobora-tion of it.' It is even more unlikely that Falcone wouldeven suggest,let alone demand,thatRespondent turnover to her its full payment for her TMJ work. Respond-ent contends that Falcone's testimony supports its con-tention that she had refused -to perform periodontalwork. The creditedevidence discloses,however, thatFalcone had asked Devaney to relieve her of that func-tion, and that Devaney instead offered Falcone the op-portunity to obtain a substitute whenever she was sched-uledto -assistrthe periodontist and that, when Devaneytold her on 14 October she would take away her TMJassignments,Falcone protested that she had never saidshe refused any assignment.In short, there is no proba-tive evidence to support Respondent's assertionthat Fal-cone had refused to perform periodontal duties.InDaytonTypographical Service, 273NLRB 1205(1984), the Board held that an employee was engaged inprotected concerted activity in protesting the employer's,policy regarding overtime compensation, that the em-ployer there was aware of that activity, and that thereason given for the employee's discharge-was a pretext.The Board thus found that the discharge violated Sec-tion 8(a)(1) of the Act. 'As the instant case parallels thatholding, L find that Respondent discharged Falcone, be-cause of her concerted protected activities and it therebyviolated Section 8(a)(1).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of ' Section 2(2), (6), and (7)- of theAct.2.Respondent-has committed an unfair labor practicein violation of Section 8(a)(1) of the Act by having-dis-charged employee Sandra Falcone because she engagedin activities protected by Section 7 of the Act.THE REMEDYRespondent having unlawfully discharged Sandra Fal-cone, I find it necessary to order it to offer her reinstate-ment and make her whole for lost earnings and,otherbenefits, computed on a quarterly basis from date of dis-charge to date of proper offer of reinstatement,less anynet interim earnings,in accordancewithF.W. WoolworthCo., 90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp.,231 NLRB' 651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716 (1962).Although the General Counsel had, stated in the com-plaint in this case that she seeks -as part of the remedy avisitatorial clause, theGeneral Counsel did not pursuethat request in her brief. I infer that such relief is nolonger .deemed warranted. JOSEPH DE RARIO, DMD, RA.597On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Joseph De Rario, DMD, P.A., Oak-hurst,New Jersey, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discharging any of its employees because they en-gaged in protected concerted activities for their mutualaid and protection.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.'2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Sandra Falcone immediate and, full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earningsand other benefits she may have suffered as a result ofthe discrimination against her, in the manner set forth,inthe- remedy section of the decision.(b) Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to anlayze the amount of backpay dueunder the terms of this Order.(c)Remove from its files any reference to the dis-charge of Sandra Falcone, and notify her in writing thatthis has been done and that evidence of this unlawful dis-charge will not be used as a basis for future personnelactions against her.(d) Post at its office in Oakhurst, New Jersey, copiesof the attached notice marked "Appendix."2 Copies ofthe notice, on forms provided by the Regional Directorfor Region 22, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has aken to comply.1If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrdershall, asprovided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."